Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents meeting on Thursday, 19 April 2007, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. It has been requested that the draft be amended as follows:
Monday:
The Socialist Group in the European Parliament has asked that the vote on Mr Sánchez Presedo's report on the Green Paper on damages actions for breach of the EC antitrust rules be deferred to Wednesday at 11.30 a.m.
rapporteur. - (ES) This report is the result of the enhanced cooperation between the Committee on Economic and Monetary Affairs and the Committee on Legal Affairs. It is going to be debated late tonight and there are certain amendments that we would like to consider in order to try to achieve the maximum consensus for the report.
This is why I would ask for the vote to be postponed until Wednesday, Mr President.
(Parliament adopted the motion.)
Wednesday:
(DE) The Group of the Alliance of Liberals and Democrats for Europe has moved that the vote on Mrs Bowles' report on basic information on Purchasing Power Parities be deferred until Thursday at noon.
rapporteur. - Mr President, I can be very brief. This is just because we received a legal opinion from Parliament's Legal Service very late on Friday and we need to make a few comparisons with the text agreed with the Council.
(Parliament adopted the motion.)
(DE) The Socialist Group in the European Parliament has moved that it should be possible to submit motions for a resolution following the Commission statement on the strengthening of European legislation in the field of information and consultation of workers, with the intention that the texts be voted on at the next part-session.
Mr President, we are delighted that there will be a statement on Wednesday evening from Commissioner Špidla on information and consultation. We would certainly like an opportunity to table a motion for a resolution to recall the often-repeated position of this Parliament: we think that the European Works Council Directive needs to be reviewed. We understand the position of our Liberal colleagues, however. They would prefer to hear what the Commissioner has to say before pinning themselves down to a resolution. We therefore request that the motion for a resolution be attached to the statement, but not voted on until the next mini-session in Brussels.
Mr President, we are against the motion for a resolution and whether we should link it to the Brussels part-session, because we take the view that important issues should be dealt with in committee. We have committees in order to make the decisions of Parliament strong, important and reliable and therefore we stick to that. An important issue should be dealt with in committee. That is why we have committees in this Parliament.
(Parliament adopted the motion.)
(The agenda was therefore adopted.)